Examiner' s Reasons for Allowance
The closest art of record is FOR1 (JPS5621142U), Orito (US20120152503), McNab (US20120152503) and Grehier (US4771826). 
FOR1 as modified by Orito teaches the heat exchanger/shelter having a heat exchanger substantially as claimed, however, fails to teach the lip configuration, wherein the lips define an airflow channel, in combination with the paired fastening means as presently claimed.   While McNab generally teaching a lip configuration, a modification of FOR1 as modified by Orito, would require impermissible hindsight, thus the references do not render the claimed invention obvious.  Grehier teaches aligned holes for fasteners are generally known in the art.  
Thus, FOR1, Orito, McNab, and Grehier alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763